Freedman, P. J.
(concurring). The accident in question occurred before the passage of chapter 415 of the Laws of 1897, Icnown as the Labor Law. Under the law as it then stood, the •case at bar upon the facts disclosed falls within the doctrine of Butler v. Townsend, 126 N. Y. 105, and not within the decision of Stewart v. Ferguson, 34 App. Div. 515.
I, therefore, concur with Mr. Justice MacLean that the case us submitted to the jury was submitted under erroneous instrue*499tions as to the law applicable, and for that reason the judgment should be reversed and a new trial ordered, with costs to the appellants to abide the event.
Leventbitt, J., concurring.
Judgment reversed and new trial ordered, with costs to appellants to abide event.